 


109 HR 3973 IH: National Forests Rehabilitation and Recovery Act of 2005
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3973 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Udall of New Mexico (for himself, Mr. Grijalva, and Mr. Rahall) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Forest Service and the Bureau of Land Management to carry out a series of pilot projects to encourage collaborative approaches to, and to provide research on, the rehabilitation of forest ecosystem health following uncharacteristic disturbances of forested Federal lands, to be conducted in a manner that protects wildlife habitat, water quality, and forest resiliency while also promoting social and economic opportunities in nearby communities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Forests Rehabilitation and Recovery Act of 2005. 
2.FindingsCongress finds the following: 
(1)In enacting the Healthy Forest Restoration Act of 2003 (Public Law 108–148; 16 U.S.C. 6501 et seq.), Congress clearly recognized the priority of reducing wildfire risks to communities through active hazardous fuels reduction treatment of adjacent forested Federal lands. 
(2)Because of funding limitations, the Secretary of Agriculture and the Secretary of the Interior have been unable to fully implement the necessary hazardous fuels reductions anticipated by the Healthy Forest Restoration Act of 2003, and many communities in the vicinity of forested Federal lands remain at risk for wildland fire. 
(3)The Secretary of Agriculture and the Secretary of the Interior should increase efforts to prioritize and aggressively pursue hazardous fuel reduction in communities at risk in the wildland-urban interface. 
(4)Many communities are still at risk from unnatural accumulation of fuels, and, for such at-risk communities, it is important to pro-actively consider scenarios for the rehabilitation of Federal land near these communities, should an uncharacteristic disturbance occur. 
(5)While significant scientific research exists on the short-term and long-term impacts of vegetative removal following a fire, it is essential to test various approaches to post-disturbance management to determine whether and how trees of commercial value can be removed during the post-disturbance period while ensuring the best and fastest recovery to a resilient state that will ensure long-term protection for both forest ecosystems and forest communities. 
(6)Community collaboration has shown great promise in resolving controversial issues prior to, and as part of, the process required under the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.), and the Healthy Forest Restoration Act of 2003 recognized the promise of collaboration by encouraging the development of community wildfire protection plans. 
(7)It is important to promote pro-active planning and collaboration to accelerate the approval of restoration projects following wildland fire or other uncharacteristic disturbance events. 
3.DefinitionsIn this section: 
(1)CollaborationThe term collaboration means an inclusive and open process of bringing together interested persons, including local elected officials, State and Federal agencies, and emergency responders, to develop a consensus on a particular natural resource issue.  
(2)Community wildfire protection planThe term community wildfire protection plan has the meaning given that term in section 101(3) of the Healthy Forest Restoration Act of 2003 (16 U.S.C. 6511(3)), which is further described by the Western Governors Association in the document entitled Preparing a Community Wildfire Protection Plan: A Handbook for Wildland-Interface Communities and dated March 2004. 
(3)Federal landThe term Federal land means— 
(A)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and 
(B)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary of the Interior, acting through the Director of the Bureau of Land Management. 
(4)Federal land forest communityThe term Federal land forest community means a town, city, county, Indian tribe, or collaborative group— 
(A)located adjacent to (or, in the case of a county, containing) Federal land; and 
(B)whose residents (or, in the case of an Indian tribe or collaborative group, whose members) have a history of deriving income and employment from recreation, grazing, timber harvesting, or other activities involving Federal land. 
(5)Inventoried roadless areaThe term Inventoried roadless area means one of the areas identified in the set of inventoried roadless areas maps contained in the Forest Service Roadless Areas Conservation, Final Environmental Impact Statement, Volume 2, dated November 2000.  
(6)Pilot projectThe term pilot project means one of the post-disturbance rehabilitation pilot projects authorized by this Act.  
(7)Pilot project siteThe term pilot project site means an area of Federal land designated by the Secretary concerned under section 4 as a location in which a pilot project will be carried out. 
(8)Post-disturbanceThe term Post-disturbance means a period of three years immediately following an uncharacteristic disturbance.  
(9)Rehabilitation planThe term rehabilitation plan means a plan developed under section 5 to address the post-disturbance rehabilitation of a pilot project site.  
(10)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of Agriculture, with respect to land of the National Forest System described in paragraph (3)(A); and 
(B)the Secretary of the Interior, with respect to public lands described in paragraph (3)(B). 
(11)Uncharacteristic disturbanceThe term uncharacteristic disturbance means a relatively discrete event, such as forest fire, insect infestation, or hurricane, that significantly alters the structure, composition, function, or successional trajectory of an ecological system.   
4.Post-disturbance rehabilitation pilot projects for Federal land forest communities 
(a)EstablishmentOn the basis of applications submitted by Federal land forest communities, the Secretary of Agriculture and the Secretary of the Interior may each establish not more than five post-disturbance rehabilitation pilot projects involving Federal land for the purpose of encouraging post-disturbance rehabilitation of the pilot project site in a manner that— 
(1)reflects the common ground identified by diverse interests within a Federal land forest community; 
(2)restores the forest ecosystem health and diversity of the pilot project site; and 
(3)will benefit the Federal land forest community. 
(b)Application processNot later than 60 days after the date of the enactment of this Act, the Secretary concerned shall develop an application process by which Federal land forest communities may seek the designation of an area of Federal land as a pilot project site for use of the authorities provided by this Act. 
(c)Eligibility criteriaAn area of Federal land must satisfy at least one of the following criteria before the Secretary concerned may designate the area as a pilot project site: 
(1)The area is covered by a community wildfire protection plan or a collaborative working group or infrastructure, in existence as of the date of the enactment of this Act. 
(2)Federal lands that are demonstrably at serious risk from the impacts of uncharacteristically intense wildland fire, a severe blow down, or other catastrophic events, such as hurricanes with associated windfall, beyond the range of historic variability. 
(3)The area is in the vicinity of a Federal land forest community or communities that have worked to address forest health across land ownership types. 
(4)The area is adjacent to, or intermingled with, communities, and the area has had an unnatural buildup of fuels due to a long history of fire suppression or has become an unnatural ecosystem due to past management practices.  
(d)Special consideration for eligibility for pilot projectsIn evaluating the application submitted by a Federal land forest community for the designation of a pilot project site, the Secretary concerned shall give special consideration to the following: 
(1)Documented support for the application from a diversity of interested persons in the community. 
(2)The community has a proven track record of working in a collaborative manner to resolve natural resource issues. 
(3)The community has worked to address forest health issues through comprehensive watershed assessments. 
(4)The community, or entities in the community, are already receiving grants or working with the Secretary of Agriculture through one or more programs under the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.). 
(e)Exclusion of certain federal landNotwithstanding subsection (c), the following Federal land may not be included within a pilot project site: 
(1)Federal land containing old growth forest or late successional forest. 
(2)Federal land on which the removal of vegetation is prohibited, including components of the National Wilderness Preservation System. 
(3)Wilderness Study Areas. 
(4)Inventoried roadless areas. 
(5)Federal land included in a land allocation made by an Act of Congress or the Secretary concerned for the special protection of natural, historical, cultural, recreational, or other public values and regarding which trees located on the land is not scheduled to contribute to the regular timber sale program 
(f)Acreage limitationsA pilot project site may not exceed 10,000 acres. The total acreage encompassed by all pilot project sites designated by the Secretary concerned may not exceed 50,000 acres. 
(g)Duration of designation authorityThe authority of the Secretary concerned to designate pilot project sites expires at the end of the three-year period beginning on the date of the enactment of this Act. The expiration of such authority shall not affect the use of the authorities provided by this Act in pilot project sites designated before the end of such period. 
5.Post-disturbance rehabilitation plan for designated Federal land forest communities 
(a)Plan required 
(1)Development of planOnce an area of Federal land is designated as a pilot project site, the Federal land forest community that applied for the designation of the pilot project site shall develop and submit to the Secretary concerned a plan to address post-disturbance rehabilitation of the pilot project site, whether the uncharacteristic disturbance is caused by a wildfire or nonfire-related uncharacteristic disturbance event. 
(2)Community wildfire protection plan amendmentIf an area of Federal land designated as a pilot project site is already covered by a community wildfire protection plan, the rehabilitation plan may be developed as an amendment to the community wildfire protection plan. 
(3)Addressing non-fire-related disturbance eventsA rehabilitation plan intended to address nonfire-related uncharacteristic disturbance events shall be developed in accordance with the direction provided for community wildfire protection plans pursuant to the Healthy Forest Restoration Act of 2003. 
(b)Technical and financial assistanceThe Secretary concerned may provide technical and financial assistance to Federal land forest communities to assist in their efforts to develop a rehabilitation plan or amend a community wildfire protection plan to include a rehabilitation plan. 
(c)Contents of planA rehabilitation plan, whether developed as an amendment to a community wildfire protection plan or as a separate plan, shall specifically address the following: 
(1)Any anticipated temporary road use or road decommissioning. 
(2)Reducing the standing dead hazardous fuels and surface hazardous fuels to levels described in the existing land management plan or returning the area to a condition class 1 or 2 fire regime. 
(3)Measures for protection of fragile soils and rehabilitation of soil integrity. 
(4)Water quality and quantity protection and restoration. 
(5)Wildlife and fish habitat and restoration. 
(6)Management to prevent adverse impacts to soils and wildlife and fish habitat. 
(7)Guidance directing projects to avoid steep slopes and erosion-prone areas. 
(8)Utilization and marketing of material removed to ensure economic benefit to the Federal land forest community. 
(9)Replanting needs, with an emphasis on native vegetation. 
(d)Fire planning, grazing, and tree removal 
(1)Fire planningTo be considered to adequately address fire planning, post disturbance rehabilitation projects under a rehabilitation plan must conform to the strategic restoration objectives provided by the applicable Fire Management Plan. 
(2)GrazingTo be considered to adequately address grazing, the rehabilitation plan for a pilot project site must design and adjust allotment management plans (including grazing deferrals) to optimize recovery of a disturbed area. 
(3)Tree removalIf standing trees are proposed for removal at a pilot project site, the rehabilitation plan for the site shall— 
(A)focus on small diameter trees and thinning from below;  
(B)maximize the retention of legacy trees to promote recovery of a natural composition of native plant and wildlife species; and 
(C)vary treatment intensities, and avoid even-aged management, to ensure forest health  
(e)Expedited consideration of rehabilitation plan and uncharacteristic disturbance responses 
(1)Response to uncharacteristic disturbanceAfter an uncharacteristic disturbance occurs on a pilot project site that is covered by a rehabilitation plan accepted by the Secretary concerned, and at the request of the Federal land forest community that developed the redevelopment plan, the Secretary concerned shall initiate a process under the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) for the purpose of deciding what, if any, management activities to take to respond to the uncharacteristic disturbance.  
(2)Scoping; preferred alternativeDevelopment of a qualifying rehabilitation plan is considered to meet the scoping requirements of the National Environmental Policy Act of 1969. Among those alternatives considered in the process initiated under such Act, the rehabilitation plan shall be proposed (with any necessary refinement) as the preferred alternative. 
(3)Environmental documentationTo the extent practicable, the Secretary concerned shall make the environmental documentation available to the public— 
(A)within 60 days after the end of the uncharacteristic disturbance; or 
(B)in the case of an ongoing uncharacteristic disturbance, such as an insect infestation, as soon as practicable. 
(4)Public commentThe Secretary concerned shall provide for a period of public comment of not less than— 
(A)30 days, in the case of an environmental assessment; and 
(B)45 days, in the case of a draft environmental impact statement or final environmental impact statement. 
(5)Record of decisionThe Secretary concerned shall issue a record of decision not later than 30 days after the close of the public comment period. 
(6)AppealTo the extent practicable, decisions on appeals should be made within 30 days. 
(f)Independent monitoringIn order to have the most effective projects within a pilot project site, projects shall have independent third-party monitoring (or at the request of the Federal land forest community, local level multi-party monitoring) to evaluate the impacts of the post-disturbance rehabilitation work. A plan for monitoring shall be established at the earliest stages of collaboration and shall be incorporated into project design and implementation and shall be linked to the participatory research efforts directed in this Act. 
(g)Oversight committee 
(1)EstablishmentThe Secretary concerned shall establish a national oversight committee to provide independent scientific and socio-economic monitoring of the pilot projects and activities carried out at the pilot project sites. 
(2)MembershipThe national oversight committee shall be set up under the auspices of the National Academy of Sciences and shall consist of five members who are scientists with expertise in evaluating the biological, ecological, hydrogeological, and socioeconomic components of the pilot projects. 
(3)AccountabilityThe oversight committee shall conduct independent scientific and socio-economic monitoring under subsection (f) and submit reports to Congress on the short- and long-term results of the pilot project. Specifically, the reports should evaluate improvements in forest diversity, soil stability, reduction of fire risk, and local economic indicators. 
(h)Reports of federal land forest communityThe Federal land forest community that applied for the designation of an approved pilot project site shall submit to the national oversight committee two reports regarding the results of the pilot project for that pilot project site. An initial report shall be submitted at the halfway point of their pilot project and a final report shall be submitted at the end of their pilot project. 
 
